Motion Granted; Appeal Dismissed and Memorandum Opinion filed
February 25, 2014.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-13-01026-CV


                         KHALED ALATTAR, Appellant

                                        V.

               MESIA HUTTNER HACHADORIAN, Appellee

                   On Appeal from the 113th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2012-54501


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed November 11, 2013. On February
12, 2014, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

Panel consists of Justices Boyce, McCally, and Busby.